Citation Nr: 0431586	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  01-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating for 
bilateral hearing loss, rated as 10 percent disabling from 
February 18, 1999 and as 30 percent disabling from June 21, 
2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from September 1965 to 
September 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran testified before the undersigned during a Travel 
Board hearing in March 2003.  A transcript of that hearing is 
associated with the claims folder. 

On March 16, 2004, the Board issued a final decision in this 
case.  However, that decision is being vacated to accord the 
appellant full due process of law.  The appeal is now being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  When the veteran alleges that the disability has 
worsened and the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In this 
case, the veteran's last VA examination was conducted in June 
2002.  Private and VA medical evidence submitted by the 
veteran suggests that, since that VA examination, the 
veteran's bilateral hearing loss may have worsened 
significantly.  Thus, the Board finds that a remand for a new 
examination is required.    


VA's duty to assist also includes obtaining records of 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2).  
The veteran submitted records of an outpatient audiology 
evaluation dated in July 2004 from the VA Medical Center in 
Gainesville.  The records included the veteran's speech 
discrimination scores but not the puretone thresholds found 
on audiometric testing.  In addition, the notes from this 
July 2004 outpatient evaluation indicated that the veteran 
had also been assessed at the VA Outpatient Clinic in 
Jacksonville sometime in 2003.  There is no record of this 
visit associated with the claims folder.  On remand, the RO 
should obtain the veteran's audiology records from both of 
these VA facilities.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
audiology records dated from 1999 to the 
present from the Gainesville VA Medical 
Center and from the Jacksonville VA 
Outpatient Clinic.  All efforts to obtain 
VA records should be fully documented, 
and the VA facility must provide a 
negative response if records are not 
available.

2.  Tell the veteran to send VA copies of 
any evidence relevant to his claim that 
is in his possession.  See 38 C.F.R. 
§ 3.159(b).

3.  After obtaining the veteran's VA 
treatment records, to the extent they are 
available, the RO should arrange for the 
veteran to be scheduled for a VA 
audiology examination to determine the 
current severity of his bilateral hearing 
loss.  All indicated tests and studies 
should be performed as deemed necessary 
by the examiner.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.    

5.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed and that the examination 
report is complete, readjudicate the 
claim, to include consideration of all 
evidence received or secured since the 
July 2002 supplemental statement of the 
case.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  

	                  
_________________________________________________
	MICHELLE L. KANE		
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

